Case 1:20-cv-04162-LGS Document 21 Filed 11/02/20 Page 1of1

 

LW LA N DY \W O | F Steven Landy | slandy@landywolf.com

November 2, 2020

VIA ECF

Hon. Lorna G, Schofield, U.S.D.J.
United States District Court
Southern District of New York
500 Pearl Street

New York, New York 10007

Re: = Tyler Erdman y. Adam Victor and The Board of Managers of the Manhattan
Place Condominium, S.D.N.Y. Case No. 20-cv-4162

Dear Judge Schofield,

We represent the defendant Board of Managers of Manhattan Place Condominium (the
“Board”) in the above-referenced action. An initial conference is scheduled for November 5, 2020 at
10:50 AM. The parties were supposed to have submitted a joint letter with a proposed case
management plan by Thursday, October 29th. However, after countless rounds of edits and e-mails
with the pro se plaintiff, the parties could not agree on the phrasing of the letter. The plaintiff
ultimately chose to file a letter blaming my firm for the lack of consensus. I am writing to briefly
notify the Court that the breakdown in writing the letter is attributable to the plaintiff, who made
edits to the letter at 8:34 PM, then circulated a “final” version at 10:02 PM, even though my firm did
not approve of the changes he made. Given the late hour, we asked the plaintiff to wait until the
following day to file the letter, but he refused. The next day, Friday, October 30", my firm spent
several more hours trying to persuade the plaintiff to sign off on a joint letter in which each party
wrote its own description of the case (as that was the sticking point in the earlier draft) but he refused

yet again.

Accordingly, we respectfully request that the Court excuse the Board for its inability to sign
off on the ostensibly “joint” letter submitted by the plaintiff.

“hy,
0
Steven Landy
ce: Mt. Tyler Erdman (via ECF)
Jeffrey M. Eilender, Esq. (via ECF)

John F. Whelan, Esq. (via ECF)
David A. Wolf, Esq. (via ECF)

270 Madison Avenue, Suite 1400 | New York, NY 10016 | t: 212.682.8510 | f: 212.682.8514 | landywolf.com

 
